Citation Nr: 0708855	
Decision Date: 03/26/07    Archive Date: 04/09/07

DOCKET NO.  04-15 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date prior to June 26, 2003, for 
the grant of service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to 
October 1966 and from December 1966 to March 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in May 2006 for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This veteran's appeal was previously remanded in order to 
give the veteran an additional opportunity to submit evidence 
of treatment for psychiatric problems during the time period 
between his April 1990 VA examination and his August 2003 VA 
examination.  The RO was also asked to specifically contact 
Paul S. Otto, Ph.D. and request information and copies of 
records showing when he first treated the veteran for PTSD.  

Instead of contacting Dr. Otto directly, the RO properly 
contacted the veteran and asked him to complete a VA Form 21-
4142 (Authorization and Consent Form).  On October 12, 2006, 
the RO noted that the veteran had not responded to its 
request, and it subsequently issued a supplemental statement 
of the case on October 30, 2006.  

The Board notes that the veteran did respond to the RO's 
request, and that a completed VA Form 21-4142 (dated June 18, 
2006) was received by the RO on October 12, 2006.  The 
veteran also included a one sentence statement from Dr. Otto 
in which he stated that he first treated the veteran on 
December 12, 2002.  No treatment records were enclosed.  

The veteran's representative has requested that the appeal be 
remanded again, so that the RO can contact Dr. Otto and 
request the pertinent medical records.  

The United States Court of Appeals for Veterans Claims 
(Court) in Stegall v. West, 11 Vet. App. 268 (1998) held that 
a remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand orders.  It 
imposes upon VA a concomitant duty to ensure compliance with 
the terms of the remand.

Since the veteran has responded to the RO's request, and 
completed the VA Form 21-4142 (Authorization and Consent 
Form), the Board finds that the case should indeed be 
remanded for the purpose of obtaining these records.  
Moreover, it appears that the additional evidence received 
must be reviewed by the RO. 

Accordingly, the case is REMANDED for the following action:

1. The RO should contact Paul S. Otto, 
Ph.D. and request information and copies 
of records showing the date he first 
treated the veteran for PTSD (claimed to 
be in November 2002 by the veteran).

2. After completion of the above, the RO 
should review the expanded records and 
determine if an effective date prior to 
June 26, 2003, is warranted for the 
grant of service connection for PTSD.  
The veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
be afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



